MEMORANDUM OPINION
                                       No. 04-10-00929-CV

              MERCON DE NUEVO LAREDO, S.A., DE C.B. and Marcos Alejandro,
                                  Appellants

                                                v.

                              TOYOTA LIFT OF SOUTH TEXAS,
                                        Appellee

                     From the County Court At Law No 1, Webb County, Texas
                              Trial Court No. 2009-CVQ-001807-CI
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 26, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on August 4, 2010. Appellants filed a timely

motion for new trial on September 3, 2010. Therefore, the notice of appeal was due to be filed

on November 2, 2010. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the

notice of appeal was due on November 17, 2010. See TEX. R. APP. P. 26.3. Appellants filed a

notice of appeal on January 3, 2011, and a motion for extension of time to file the notice of
                                                                                  04-10-00929-CV


appeal on December 30, 2010. It thus appears that neither document was filed within the time

allowed for filing a motion for extension of time to file the notice of appeal.

       A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day

grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once

the period for granting a motion for extension of time under Rule [26.3] has passed, a party can

no longer invoke the appellate court’s jurisdiction.” Id. Accordingly, appellants’ motion and

this appeal are dismissed for lack of jurisdiction.


                                                      PER CURIAM




                                                 -2-